DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments in the Request for Continued Examination, filed August 26, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
1) Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yli-Urpo et al. (US 5,762,950).
Yli-Urpo et al. disclose oral bioceramic systems for delivery of bioactive compounds. A bioceramic system for delivery of a bioactive compound comprises a combination of bioactive glass, bioactive glass ceramic or bioactive ceramic and hydroxyapatite, and optionally a matrix (meeting scaffold), and a bioactive compound may be incorporated into the bioceramic system. The timing of the release of the bioactive compound can be regulated as desired and depends on the conditions of the surrounding, the composition of the bioceramic system and its method preparation (Abstract). Bioactive glass ceramic comprises crystalline and amorphous phases.  The bioactive glass is a ternary mixture of SiO2, Na2O and CaO. A bioactive glass comprises SiO2, Na2O, CaO, P2O5 and Al2O3 (col. 5, lines 30-36). This glass is mixed with hydroxyapatite (Examples). Antibiotics may be the bioactive used in the systems (col. 4, lines 13-19).  The systems have pores and therefore would also encompass a scaffold. 
Yli-Urpo et al. differ from the instant claim insofar as they do not exemplify a bioactive glass ceramic and hydroxyapatite, but strongly suggest it. 
Yli-Urpo et al. disclose that the bioactive material may be a bioactive glass ceramic. Glass ceramics have amorphous and crystalline phases. Therefore, it would have been obvious to one of ordinary skill in the prior to filing the instant application to  have mixed the glass ceramic with hydroxyapatite because Yli-Urpo et al. suggest and teach the combination. 


Allowable Subject Matter
Claims 7-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the amendment to the claims have distinguished the instant claims from that of the prior art. The prior does not appear to anticipate nor obviate the recited bioactive glass with the recited strut width and compression strength.

Conclusion
Claims 7-8 are allowed. 
Claim 16 is rejected.
Claims 1-6, 9-15 and 17-20 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEZAH ROBERTS/Primary Examiner, Art Unit 1612